 



EXHIBIT 10.1
THIRD PARTY EQUITY COMMITMENT LETTER
April 15, 2007
J.C. Flowers II L.P.
     Re: Equity Commitment
Ladies and Gentlemen:
     The undersigned investor (the “Investor”) understands that J.C. Flowers II
L.P. (“Flowers”) is planning to form or cause to be formed one or more
co-investment vehicles (“Co-Investment Vehicles”) to participate alongside
Flowers and certain other investors in an acquisition of a company code named
“Mustang” that Flowers has discussed with Investor (the “Company”). Investor
further understands that a Flowers designee will be the general partner and
managing member of each Co-Investment Vehicle and will have full control over
any voting rights in the entity that makes the acquisition.
          (1) Commitment. If a Flowers affiliate (“Parent”) enters into an
Agreement and Plan of Merger (“Merger Agreement”) to acquire the Company,
Investor hereby agrees, subject to the satisfaction or waiver by Parent of each
of the conditions set forth in the Merger Agreement, to invest at the closing of
the acquisition (the “Closing”) in the equity of one or more Co-Investment
Vehicles up to an aggregate amount equal to the amount set forth opposite the
word “Commitment” on the signature page hereof (the “Commitment”).
          (2) Reduction of Commitment. If an amount (“Eligible Sell Down
Amount”) is set forth opposite the phrase “Eligible Sell Down Amount” on the
signature page hereof, Flowers will seek to find other investors to make
investments, at a per unit of investment price equal to Investor’s per unit of
investment price divided by 0.95, of up to an amount that will net the
Co-Investment Vehicles (after payment of a 5% fee) the Eligible Sell Down Amount
that would otherwise have been invested by Investor and, to the extent Flowers
is successful in doing so, Flowers will cause the Co-Investment Vehicles to pay
Investor that 5% fee. Investor understands that Flowers will have no liability
of any kind if it is not successful in finding other investors to make any or
all of these investments, and to the extent Flowers does not find other
investors to invest an amount that nets the Co-Investment Vehicles the full
Eligible Sell Down Amount that

 



--------------------------------------------------------------------------------



 



would otherwise have been invested by Investor, Investor shall remain
responsible for making those investments.
          (3) Termination Fee Sharing Provisions. If the Merger Agreement is
executed and later terminated and the Company pays a termination fee in
connection therewith, Flowers shall pay to Investor its Pro Rata Share of the
part of the termination fee Flowers nets after paying its out of pocket expenses
incurred in connection with the Merger and the other transactions contemplated
by the Merger Agreement. If the Merger Agreement is executed and later
terminated and Flowers pays the Company a termination fee in connection
therewith, Investor shall pay to Flowers its Pro Rata Share of the amount of the
termination fee that Flowers pays. As used herein, “Pro Rata Share” means the
amount of the Commitment hereunder divided by the total commitment that Flowers
had to purchase stock of Parent pursuant to its equity commitment letter with
Parent, as in effect immediately prior to the time the Merger Agreement was
terminated.
          (4) Representations. Investor hereby represents warrants and covenants
to Flowers that it has made its own due diligence investigation of the Company
and the transactions contemplated hereby and is not relying on Flowers for
advice in making its decision to invest in any Co-Investment Vehicles. Investor
understands that the final structure for the equity and debt financing of the
transaction contemplated by the Merger Agreement has not yet been determined and
agrees that Flowers or its designee shall have full discretion and authority to
determine such structure and the terms of the investment made pursuant to the
Commitment (so long as those terms are not materially inconsistent with the
terms contained in this letter).
          (5) Termination. This letter and the commitment of Investor to make
investments hereunder will terminate automatically and immediately if the Merger
Agreement has not been executed by May 31, 2007 and will also terminate
automatically and immediately upon termination of the Merger Agreement in
accordance with its terms.
          (6) Entire Agreement. This letter constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to such subject matter.
          (7) Governing Law; Jurisdiction; Waiver of Trial by Jury. This letter
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflicts of law rules of such State. The
parties hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
letter or the transactions contemplated hereby shall be brought in any federal
court located in the State of Delaware or any Delaware state court, and each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any

2



--------------------------------------------------------------------------------



 



such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
          (8) Assignment. Investor may assign all or a portion of its obligation
to purchase or cause to be purchased the Equity Securities to one or more of its
affiliates or to any other Person approved in advance by Parent, but to no other
Person; provided, however, that no such assignment shall relieve Investor of its
obligations under this letter.
          (9) Amendment. No provision of this letter may be amended unless such
amendment is in writing and signed by the parties hereto.
          (10) Counterparts. This letter may be signed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This letter shall become effective when each party hereto
shall have received a counterpart hereof signed by the other party hereto. Until
and unless each party has received a counterpart hereof signed by the other
party hereto, this letter shall have no effect and no party shall have any right
or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



            Very truly yours,

Enstar Group Limited
      By:   /s/ Richard J. Harris         Name:   R.J. Harris        Title:  
Chief Financial Officer     

Commitment: $200,000,000
Eligible Sell Down Amount: $200,000,000
Acknowledged and Accepted as of the date first above written:
J.C. Flowers II L.P.
By:   JCF Associates II L.P., its general partner
By:   JCF Associates II Ltd., its general partner

         
By:
  /s/ J. Christopher Flowers    
 
       
 
  Name: J. Christopher Flowers    
 
  Title: Director    

4